Citation Nr: 0033010	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for bilateral epididymal cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1992 to 
September 1994.  This appeal arises from an August 1995 
rating decision of the Department of Veterans Affairs (VA), 
Phoenix, Arizona, regional office.  The claims folder was 
subsequently transferred to the St. Petersburg, Florida, 
regional office (RO).

In March 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an October 2000 rating action continued the prior denial.  
(The Board also notes that the issue of an increased 
evaluation for service connected residuals of left shoulder 
injury, which was included in the previous remand, was 
withdrawn by the veteran in writing in October 2000 following 
favorable action by the RO.)  


REMAND

The previous remand directed the RO to schedule the veteran 
for a VA urological examination in order assess the current 
nature and extent of his service connected disability, 
particularly any resultant voiding or renal dysfunction.  That 
examination, and other VA treatment records obtained since the 
remand, indicate that the veteran has other urologic 
pathology, including bladder neck contracture and chronic 
prostatitis, as well as hydronephrosis.  He continues to 
complain of testicular pain; however, VA ultrasounds did not 
reveal any testicular cysts.  The VA examiner noted that the 
veteran voids frequently and "has a problem with urinary 
incontinence that he wets his pants periodically so that he 
has to change his underwear and sometimes his clothes.  This 
causes significant problems for him."

Since the previous remand, an expanded duty to assist has 
been imposed by law.  VA is obligated under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103) to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  This assistance includes the duty to provide a 
medical examination or obtain a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.

It is unclear from the record as it now stands whether any of 
the veteran's urinary dysfunction is attributable to the 
service connected epididymal cysts as opposed to the other, 
non-service connected urological pathology noted above.  In 
order to clarify this issue, a VA urologist should review the 
complete record and provide an opinion on the question of 
what, if any, urinary symptoms are attributable to the service 
connected disability.  If deemed necessary, additional 
examination of the veteran should be scheduled.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should have the complete 
claims folder, including this REMAND 
reviewed by a VA urologist to determine 
which of the veteran's urinary symptoms 
are attributable to the service connected 
disability, epididymal cysts, as opposed 
to a non service connected condition such 
as bladder neck contracture, chronic 
prostatitis, or hydronephrosis.  If 
deemed necessary by the RO or the VA 
urologist, the veteran should be 
scheduled for additional examination or 
tests.  The physician's report should 
include a complete rationale for the 
conclusions reached.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If the 
physician's report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000). 

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim with regard to the additional 
evidence obtained.  This adjudication 
should include consideration of Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate, or 
staged, ratings can be assigned for 
separate periods of time based on the 
facts found).

Following the above, a supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



